(On application for re-hearing.)
SOMERYILLE, J.
We are urged to reconsider our ruling, made in this cause, in which we held that particular facts could not be elicited by the State, on cross-examination, to rebut or weaken evidence of the defendant’s good character.
It has often been held that, on direct examination, the evidence must be confined to general reputation; and that no evidence is allowed of particular acts of good or bad conduct, either to sustain or to impeach character. — Jones v. State, 76 Ala. 9; Hussey v. State, 87 Ala. 121. To thoroughly comprehend the scope of this rule, we must understand the reasons upon which it is founded, which are the following: (1.) Every person is supposed tobe capable at any time of sustaining his general reputation; but it would be unreasonable to expect any one to be prepared, without special notice, *121to answer an assault on his character imputed by particular acts of bad conduct. (2.) To allow such evidence, moreover, would lead to the mischief of raising any number of collateral issues, the trial of which might be almost interminable, and otherwise objectionable as diverting the mind of the jury from the main issue. — 2 Taylor on Ev. (7th Eng. Ed.), §470.
The purpose of the inquiry being to ascertain the general credit which a man has obtained in public opinion — whether justly or unjustly is not the question — the evil and injustice of opening on his head a Pandora’s box of specific indictments, of which he had no notice, and which he had no opportunity to answer, would be just as great on cross-examination as on the examination in chief. The objection goes to the nature of the evidence, and not to the time or mode of its introduction.
It is true that we have held that one is competent to testify to the good character of another, whom he has known sufficiently well, for years, although he has never heard such character discussed. This is not on the principle, that such testimony is based on the witness’ knowledge of particular acts of honesty, or charity, or humanity, or of other good conduct, but on the well known fact, that “ the best charac-* ter is generally that which is the least talked about.” This is mere negative evidence of good character, which is frequently the most satisfactory kind. — Hussey v. State, 87 Ala. 122.
In several cases we have said, in general terms, that while particular acts of bad conduct are not admissible to assail character on the direct examination, a witness deposing to general character may be cross-examined as to particular facts, in order to test the soundness of his opinion, and elicit the data on which it was founded. — Jackson v. State, 78 Ala. 471; Steele v. State, 83 Ala. 20. The same is said generally by the text-writers on the laws of evidence. — 1 Taylor on Ev. § 352; 2 Starkie on Ev. * 304. By this is meant, not the truth of such particular facts, but circulating rumors of them, which form a part of the general repute, and help to make up one’s good or bad character. This principle is illustrated by the old case of R. v. Wood, 5 Jurist, 225, where a witness for a defendant who was charged with highway robbery, having testified to his good character, was asked on cross-examination whether he had not heard that the prisoner was suspected of having committed a robbery in the neigh*122borhood a few years before. It was objected, that this was a particular fact raising a collateral issue. The objection was overruled by Baron Parke, who observed: “The question is not, whether the prisoner toas guilty of that robbery, but whether he was suspected of having been implicated in it. A man’s character is made up of a number of small circumstances, of which his being suspected of misconduct is one.” This court has made many rulings of a similar kind, and on a like principle, which will be found cited in the opinion of Judge McClellan in this case.
So fully was this rule established in England, prohibiting evidence of the truth of particular facts affecting character, even on cross-examination, that it was deemed necessary at one time to introduce a single exception to it by statute. This statute provided, that if, upon the trial of any person for a crime, he should give evidence of his good character, it should be lawful for the prosecutor to introduce in rebuttal the conviction of such person of a previous offense, or offenses. But even this exception has been recently repealed, as we find stated in 1 Best on Evidence (Morgan’s Ed.), §261, note (v). The only case holding a contrary view, which we have any where found, is that of the The State v. Jerome, 33 Conn. 266. There, the prisoner had put in issue his character for chastity, in an indictment for rape. On cross-examination the court allowed one of the defendant’s witnesses to be asked, whether a lewd woman had not been an inmate in his house, as a fact conducing to prove that the defendant kept a house of ill-fame. This case is not well .considered, and is unsupported by authority.
The court is of one mind, that the application for re-hearing should be denied.